                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


DAVID VIGIL,


                    Plaintiff,                               8:19CV398


       vs.
                                                      PROTECTIVE ORDER
C. R. BARD, INC., and BARD
PERIPHERAL VASCULAR, INC.,


                    Defendants.




    The parties agree to continue to be bound by the stipulated protective
ordered filed on the MDL docket on November 10, 2015, in the United States
District Court for the District of Arizona. (Filing No. 28, at CM/ECF p. 11).

    IT IS SO ORDERED,

    The stipulated protective order (attached) remains in effect.



      Dated this 6th day of November, 2019.


                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge



                                          1
